                                                                                                             July 22, 2014
            EMPIRE                                                                                  Investment Rating: Sell
                                                                                                Action: Coverage Initiation
  ASSET MANAGEMENT COMPANY



      Ligand Pharmaceuticals Incorporated (LGND)
                       “If something cannot go on forever, it will stop.”
                     Initiating Coverage With A Sell, $16.00 Price Target
Summary of Recommendation
                                                                                         Stock Informa tion
We are initiating coverage of Ligand Pharmaceuticals, Inc., Inc. (LGND) with a           Ra ti ng:
                                                                                         Curre nt Pri ce :
                                                                                                                             Se l l
                                                                                                                          $51.45
Sell rating and price target of $16.00. LGND is a biotechnology company with             12-Month Pri ce Ta rge t:
                                                                                         Pote nti a l Downs i de :
                                                                                                                          $16.00
                                                                                                                            -69%
a business model of attaining and developing assets that generate royalty                Se ctor: He a l thca re Drug De l i ve ry
                                                                                         Ma rke t Ca p (i n bi l .):         $1.1
revenue. LGND’s Captisol technology was acquired in early 2011 when LGND                 52-We e k H/L:             $80.42-$36.82
                                                                                         Sha re s Out (i n mi l .):         20.72
acquired CyDex Pharmaceuticals for about $35.5 million. This platform                    ADTV (i n thous a nds )             291
                                                                                         Ca s h (i n mi l .)                $25.3
technology was designed to optimize the solubility and stability of drugs.               De bt (i n mi l .)                  $5.8
                                                                                         Ente rpri s e Va l ue (bi l .)      $1.0
LGND’s product portfolio consists of 90+ fully funded programs and 6 royalty             Ke y Fina ncia ls
generating products. The company’s royalty revenues are driven primarily by              EPS
                                                                                         $       F2012A      F2013A      F2014E
Promacta (eltrombopag) and Kyprolis (carfilzomib) sales. Other revenue                   1Q      0.06        0.07        0.10
                                                                                         2Q      (0.13)      0.30        0.08
generating products include Baxter’s (NYSE.BAX) Nexterone, Pfizer’s                      3Q      (0.01)      0.09        0.30
                                                                                         4Q      0.05        0.09        0.43
(NYSE.PFE) Avinza, Viviant (Conbriza; bazedoxifene) and Duavee                           FY      (0.03       0.55        0.92

(bazedoxifene / conjugated estrogens). Additional revenue generating assets
                                                                                         Re ve nue
                                                                                         $ mn    F2012A      F2013A      F2014E

may gain marketing approvals in 2014. LGND maintains a relatively low-fixed              1Q      5.6         11.7        16.0
                                                                                         2Q      5.7         9.6         10.6
cost structure and has only 19 employees.                                                3Q      6.4         13.0        17.2
                                                                                         4Q      13.6        14.7        20.6
                                                                                         FY      31.4        49.0        64.4
The Hepatitis C (HepC) market is large, and since late 2012, Promacta sales
have increased substantially as a result of entering this market. Specific medications used to treat HepC depend on a
number of factors that include the virus genotype (genetic structure), liver transplant status, past treatment and
eligibility to take interferon. Promacta is a supportive therapy for the administration of interferon to HepC patients with
low platelet counts. Interferon therapy has numerous negative side effects, one being thrombocytopenia (low platelet
count). Gilead Sciences Inc.’s (NASDAQ.GILD) oral drug, Sovaldi (sofosbuvir), entered the HepC market in December
2013 and has created a lot of enthusiasm over its clinical results demonstrating cure rates of 85%-95% in about 12 weeks
- 24 weeks. Solvaldi’s cost is $1,000 per pill still GILD sold about $2.3 billion in 1Q2014, generally believed to be more
than any drug’s entire first year on the market. In February 2014, GILD filed for a Food and Drug Administration (FDA)
approval of its once-a-day, single-tablet, fixed-dose regimen of Sovaldi and its NS5A inhibitor, ledipasvir. An FDA
response to this filing is expected by October 10, 2014. The filing for this product is for treatment of HepC patients with
Genotype 1 (~75% of the U.S. market), but doctors may prescribe it off-label because past clinical results demonstrated
that when added to ribavirin (a nucleoside inhibitor), it cured 100% of genotype 3 HepC patients. We anticipate
additional competitive pressures in the HepC market starting in 4Q2014 between GILD, AbbVie (NASDAQ.ABBV) and
Bristol-Myers Squibb (NYSE.BMY) because the last two companies are close to gaining approvals for their similar
products. BMY may gain further strength in this market if its non-nucleoside polymerase inhibitor, BMS-791325, is
approved about a year later. These drug approvals all guide away from the use of interferon for HepC patients and the
requisite Promacta therapy.


                 Empire Asset Management Company  2 Rector Street, 15th Floor  New York  NY 10006
                                 Dr. Cathy Reese  creese@empiream.com  212-417-7777
             Important Disclosures & Regulation AC Certification(s) are located on the last two pages of this report.
                                                                                                      July 22, 2014
           EMPIRE                                                                            Investment Rating: Sell
                                                                                         Action: Coverage Initiation
  ASSET MANAGEMENT COMPANY

Promacta sales grew 42% year-over-year in 2013, which we believe was primarily a result of Promacta’s use in HepC
patients. Once the use of interferon therapy in HepC patients noticeably declines (as expected by our industry sources),
we expect Promacta sales to also decrease. Due to the recent large increase in Promacta sales from its use in HepC
patients, we anticipate a comparatively rapid decrease. We do not believe LGND’s currently approved products or
pipeline products will be capable of generating adequate revenues to offset a substantial reduction in Promacta’s
royalty revenue.

Investment Highlights

 Promacta sales are confronted with the new oral HepC market. The oral HepC drugs, Solvaldi and Olysio
  (simeprevir), are approved and expected to control the imminent market for this disease. Solvaldi is sold by GILD
  and Olysio is sold by Johnson and Johnson (NYSE.JNJ). Despite the usual 12-week course of treatment for these two
  products costing $84,000 for Sovaldi and $66,000 for Olysio (total of $150,000), the uptake in these medication for
  HepC treatment has been brisk. This brisk uptake seems due to the belief that these drugs will have a positive
  impact in reducing future health care costs due to fewer long-term liver disease complications. The potential impact
  of the oral HepC treatment regimens on Promacta sales is that they can reduce the need for interferon, therefore
  reducing the need for Promacta to treat the low blood platelet counts that result from interferon. LGND receives
  tiered Promacta royalties that range from 4.7%-9.4%.
 Promacta’s use outside HepC and ITP should be limited in its ability to produce revenues. Promacta is expected
  to gain an FDA approval for use in aplastic anemia, which only includes about 10,000 patients in the U.S. We do not
  believe that this relatively small number of patients can replace the Promacta revenues that we believe will be lost
  as a result of the new oral HepC therapeutics.
 GSK recently announced that it is selling its division that currently markets Promacta to Novartis (NYSE.NVS).
  This presents an unknown for the future of marketing efforts for Promacta.
 Promacta may encounter new competition for its ITP indication. On July 16, 2014, Rigel Pharmaceuticals, Inc.
  (NASDAQ.RIGL) announced the initiation of a Phase III for its oral SYK inhibitor, fostamatinib, in patients with
  Immune thrombocytopenic purpura (ITP). Fostamatinib is expected to address the autoimmune origin of ITP.
 Kyprolis should continue to face tough competition. Kyprolis competes directly with Velcade (bortezomib),
  another proteasome inhibitor used in the treatment of Multiple Myeloma (MM). Velcade was approved by the FDA
  in May 2003 and by the European Medicines Agency (EMA) in April 2004. Although Velcade is known to commonly
  cause peripheral neuropathy, new Velcade dosing techniques reduce this side effect, which eliminates a Kyprolis
  potential advantage. Cardiovascular side effects potentially caused by Kyprolis are now manageable but initially
  created a marketing hurdle that has remained to some extent, according to our industry sources. In late 2012,
  Watson Pharmaceuticals (NYSE.ACT) filed an Abbreviated New Drug Application (ANDA) with the FDA for approval
  of a generic Velcade. Velcade’s patent has been extended for composition of matter until May 2017, from October
  2014. Velcade patents in the rest of the world should expire in 2015 with extensions obtained in several E.U.
  countries through 2019 and pending in other countries. We believe Kyprolis sales could ramp from the current level
  because our industry sources stated that “sooner or later, patients will be treated by every available drug due to
  the course of MM.” But, we do not believe Kyprolis will replace current first line therapies, particularly considering
  the novel drug combinations in development for MM patients.
 Avinza (extended-release morphine sulfate) should encounter increasing generic competition. King
  Pharmaceuticals, Inc. (NYSE.PFE) sells Avinza for patients with moderate to severe chronic pain who require around-
  the-clock pain relief for an extended period of time. On February 6, 2014, Actavis plc (NYSE.ACT) launched an AB-
  rated Avinza.


                         Ligand Pharmaceuticals Incorporated (LGND)  Page 2 of 21  July 22, 2014
                                                                                                     July 22, 2014
           EMPIRE                                                                           Investment Rating: Sell
                                                                                        Action: Coverage Initiation
  ASSET MANAGEMENT COMPANY

 Captisol revenues should remain relatively flat. Captisol revenues in 2013 were $19.1 million. Captisol revenues
  in 1Q2014 were $5.7 million “due to timing of customer purchases of Captisol for both clinical and commercial
  uses.” LGND’s management has stated that quarterly Captisol sales will be “lumpy” and should be analyzed on an
  annual basis.
 Duavee’s revenue contribution to LGND should be minor. Pfizer Inc.’s (NYSE.PFE) Duavee (conjugated estrogens /
  bazedoxifene) was approved in October 3, 2013 for women who suffer from moderate-to-severe hot flashes
  (vasomotor symptoms) associated with menopause and to prevent osteoporosis. The current market for treatment
  of moderate-to-severe hot flashes is about $2 billion. LGND’s royalty rate for Duavee is 0.5% up to $400 million,
  1.5% from $400 million to $1 billion and $2.5% over $1 billion. So, if Duavee sales are $250 million, LGND royalties
  would only be $1.25 million, and if Duavee sales are $500 million, LGND royalties would be $7.5 million.
 Upcoming 2014/2015 potential product approvals:
      o Promacta (aplastic anemia) - 2014
      o Hospira (NYSE.HSP) undisclosed product) - 2014
      o Carbella (neurology) - 2014
      o CE‐Melphalan (oncology) - 2015
      o Delafloxacin (IV anti‐infective) - 2015
      o Fablyn (metabolic) – 2015




                        Ligand Pharmaceuticals Incorporated (LGND)  Page 3 of 21  July 22, 2014
                    EMPIRE
 ASSET MANAGEMENT COMPANY

TABLE OF CONTENTS


SUMMARY & INVESTMENT THESIS ....................................................................................................................................................... 5
CAPTISOL ............................................................................................................................................................................................................ 5
PROMACTA (eltrombopag; Revolade) ................................................................................................................................................... 6
KYPROLIS (carfilzomib) ............................................................................................................................................................................... 8
DUAVEE (conjugated estrogens/bazedoxifene)................................................................................................................................ 9
ADDITIONAL COLLABORATIONS ..........................................................................................................................................................10
ADDITIONAL PROGRAMS ..........................................................................................................................................................................13
MANUFACTURING ........................................................................................................................................................................................14
INTELLECTUAL PROPERTY......................................................................................................................................................................14
MANAGEMENT ...............................................................................................................................................................................................14
INVESTMENT RISKS ....................................................................................................................................................................................15
PUBLIC COMPANIES MENTIONED IN THIS REPORT ....................................................................................................................16
ADDENDUM .....................................................................................................................................................................................................17




                                           Ligand Pharmaceuticals Incorporated (LGND)  Page 4 of 21  July 22, 2014
            EMPIRE
 ASSET MANAGEMENT COMPANY

SUMMARY & INVESTMENT THESIS

LGND is a biotechnology company with a business model of attaining and developing assets that generate royalty
revenue. LGND's primary technology platform is Captisol, a product that was designed to optimize the solubility and
stability of drugs. The technology was acquired in early 2011 when LGND acquired CyDex Pharmaceuticals for about
$35.5 million. LGND’s product portfolio consists of 90+ fully funded programs and 6 royalty generating products.
LGND’s royalty revenues are currently driven by Promacta and Kyprolis sales. Other revenue generating products
include Baxter’s (NYSE.BAX) Nexterone, Pfizer’s (NYSE.PFE) Avinza, Viviant (Conbriza; bazedoxifene) and Duavee
(bazedoxifene / conjugated estrogens). Additional LGND revenue generating assets may gain marketing approvals
in 2014. LGND maintains a relatively low-fixed cost structure with 19 employees.

Our opinion on LGND is based primarily on Promacta’s potential future royalty revenue’s ability to justify LGND's
current valuation. Industry sources have informed us that the HepC market is rapidly changing toward oral treatment
regimens that will not include interferon. This changing HepC market should substantially reduce the need for
Promacta’s use in HepC patients. Additionally, we view LGND's potential royalty revenue from its pipeline as
speculative.

The changing HepC market, the increasingly competitive MM market, Velcade’s potential generic competition,
Avinza’s generic competition and the scarcity of revenues from sources other than Captisol material sales and
royalties drive in our revenue estimates and price target. We view LGND as a drug delivery company and due to its
minimal tangible assets, believe a price-to-sales ratio is an appropriate valuation method. Our comparative analysis
of public companies (below) that address drug delivery provides an average price-to-sales multiple of 4x. Our price
target for LGND is $16.00 or 4x our 2020 revenue estimate of $83 million. We do not utilize a discount because our
belief is that Captisol related products and material sales will continually provide revenues to achieve our estimates.

              Comp Companies                          Price/Sales
Alkermes plc (NASDAQ.ALKS)                                 12.43
Depomed Inc. (NASDAQ.DEPO)                                  3.8
Ipsen S.A. (OTC.IPSEY)                                     2.23
Enzon Pharmaceuticals, Inc. (NASDAQ.ENZN)                  1.46
Surmodics Inc. (NASDAQ.SRDX)                               4.83
Acusphere Inc. (NASDAQ.ACUS)                               1.29
SkyePharma plc (OTC.SHYEY)                                 1.93
                                       Average               4
Source: Yahoo Finance July 16, 2014


CAPTISOL

LGND acquired its Captisol drug formulation technology in early 2011 when it acquired CyDex Pharmaceuticals for
about $35.5 million. Captisol revenues were $19.1 million in 2013 (slightly less than 40% of total revenues). Captisol
was invented in 1990 by scientists at the University of Kansas Higuchi Biosciences Center for use in drug development
and formulation. Captisol is modified β-cyclodextrin (SBE-CD) that is a ring-shaped sugar-based molecule that
eliminates harmful clinical outcomes (i.e., kidney toxicity) caused by β -cyclodextrin. Captisol provides a “casing” for
an active pharmaceutical ingredient (API) with its lipophilic (affinity for fats) cavity and a hydrophilic (affinity for
water) exterior that provides solubility in water. A Captisol-enabled (CE) API splits from the Captisol once the drug


                           Ligand Pharmaceuticals Incorporated (LGND)  Page 5 of 21  July 22, 2014
           EMPIRE
 ASSET MANAGEMENT COMPANY

has been administered, and the Captisol component does not affect the pharmacokinetics and pharmacodynamics
(PK/PD) properties of the API. Drugs with a Captisol formula can be parenteral (injected), oral, ophthalmic, nasal,
topical and through inhalation.




                                   Source: Toxicol Pathol January 2008 vol. 36 no. 1 30-42



In 2013, Captisol’s material, royalties, licenses and milestones generated $19.1 million. Examples of drugs
formulated with Captisol are Amgen Inc.’s (NASDAQ.AMGN) carfilzomib (Kyprolis) and Baxter International Inc.’s
(NYSE.BAX) CE IV amiodarone (Nexterone). Spectrum Pharmaceuticals Inc.’s (NASDAQ.SPPI) CE IV Melphalan is in
clinical development and expects to file a New Drug Application (NDA) in 3Q2014.

LGND plans to sign additional Captisol licensing deals and has partners pursuing additional indications. The company
stated that Captisol-related quarterly revenues are currently “lumpy” and should be analyzed on an annual basis. As
more customers advance their products to commercialization, LGND’s management expects to have more visibility
and provide a firmer forecast.

PROMACTA (eltrombopag; Revolade)

GlaxoSmithKline plc.’s (NYSE.GSK) Promacta (eltrombopag) is an oral thrombopoietin (TPO) receptor agonist. It
functions by stimulating bone marrow to produce more platelets that help reduce bruising and bleeding. LGND and
GSK have been in a collaboration since 1997 to discover small-molecule drugs to control hematopoiesis (formation,
development, and differentiation of blood cells). Promacta received an accelerated FDA approval for treatment of
Immune thrombocytopenic purpura (ITP) in patients with an insufficient response to corticosteroids,
immunoglobulins, or splenectomy in November 2008 and gained full approval in February 2011. In November 2012,
Promacta received a FDA approval as a therapy for thrombocytopenia in patients with chronic HepC to allow the
initiation and maintenance of interferon-based therapy. Revolade (Promacta) was approved in the E.U. and Japan
for ITP in 2010 and is currently marketed in about 95 countries for this indication and about half that number of
countries for its HepC indication. GSK is expected to present Phase III data for Promacta’s use in pediatric ITP in 2014.
Pediatric ITP accounts for about half of the newly diagnosed ITP patients, but we do not expect a large royalty
revenue increase from these patients because most of these cases resolve without therapy. Principal treatments for
adults with chronic ITP are either immune suppressing medications (i.e., corticosteroids) or Roche Holding AG’s
(OTC.RHHBY) Rituxan (Rituximab). If ITP symptoms continue, surgical removal of the spleen (splenectomy) may be
required.

Amgen Inc.’s (NASDAQ.AMGN) Nplate (romiplostim) is also a TPO receptor agonists but is dosed by a subcutaneous
injection. It was approved by the FDA in August 2008. Promacta and Nplate both drugs have Orphan Drug status for
their ITP indications. Although Nplate initially controlled the market, Promacta’s approval as a supportive therapy




                        Ligand Pharmaceuticals Incorporated (LGND)  Page 6 of 21  July 22, 2014
           EMPIRE
 ASSET MANAGEMENT COMPANY

for HepC patients significantly improved its sales. Promacta sales achieved $292 million in FY2013 and were about
$84 million in 4Q2013 but showed a decline to about $80 million in 1Q2014.

Promacta may also compete against novel therapies for its other indication, the treatment of ITP. On July 16, 2014,
Rigel Pharmaceuticals, Inc. (NASDAQ.RIGL) announced the initiation of a Phase III for its oral SYK inhibitor,
fostamatinib, in patients with ITP. Fostamatinib is expected to address the autoimmune basis of the disease.

Promacta sales are generally expected to grow as a result of its indication for treatment of thrombocytopenia
associated with HepC. The World Health Organization (WHO) states that there may be 2 million - 4 million chronically
infected people in the U.S., 5 million - 10 million people in the E.U. and nearly 12 million people in India. Most people
are not aware that they have a HepC infection, and nearly 150,000 new cases are diagnosed annually in the U.S. and
Western E.U. and about 350,000 new cases in Japan.

Promacta revenues from HepC patients will depend significantly on the use of interferon in HepC therapeutic
regimens, which our industry sources expect to be reduced significantly due to approvals of new oral HepC
treatments. Promacta’s use should continue for those HepC patients where minimal clinical data exists for the new
oral treatment regimens and for patients with liver damage that have inadequate platelet production.

In December 2013, the FDA approved Sovaldi, an oral treatment for chronic HepC for use with ribavirin and
interferon alpha. Solvaldi also seems to be used “off label” with Johnson and Johnson’s (NYSE.JNJ) Olysio in an “all
oral” triple drug regimen for certain HepC patients. These new oral combination regimens present a threat to future
Promacta sales. Solvaldi is marketed by Gilead (NASDAQ.GILD) and is expected to face additional future competition
from drugs in development by AbbVie Inc. (NASDAQ.ABBV) and Merck & Company (NYSE.MRK). We expect the oral
HepC drug market to become more competitive and drive promotional efforts by all companies involved, which
should further pressure Promacta sales. Also, GSK recently announced that it is selling the division that currently
markets Promacta to Novartis (NYSE.NVS), which presents an unknown for future Promacta marketing efforts.

                                                Solvaldi Indications

                               HCV Mono-infected          Treatment                Duration
                               and HCV/HIV-1 Co-
                               infected
                               Genotype 1 or 4               SOVALDI + peg-        12 weeks
                                                             interferon alfa +
                                                             ribavirin
                               Genotype 2                    SOVALDI + ribavirin   12 weeks
                               Genotype 3                    SOVALDI + ribavirin   24 weeks
                             Source: Solvaldi Prescribing Information


In mid-February 2014, GSK announced a FDA Breakthrough Therapy designation for Promacta for the treatment of
cytopenias in patients with severe aplastic anemia (SAA). SAA is rare and result’s from bone marrow failing to create
adequate amounts of new blood cells. There are currently no approved therapies for SAA patients once they do not
respond to immunosuppressive treatment. Nearly 40% of unresponsive patients die from infection or bleeding
within five years of diagnosis. GSK is pursuing additional new cancer indications for Promacta, but we do not believe
these will be able to take the place of the loss of Promacta revenues to HepC patients.


                                                    Promacta Royalties



                        Ligand Pharmaceuticals Incorporated (LGND)  Page 7 of 21  July 22, 2014
           EMPIRE
 ASSET MANAGEMENT COMPANY

                               4.7%             Less than $100M annual sales
                               6.6%             Sales in range of $100M - $200M
                               7.5%             Sales in range of $200M - $400M
                               9.4%             Sales greater than $400M
                               9.3%             Sales greater than $1.5B
                             Source: Ligand Pharmaceuticals, Inc.


KYPROLIS (carfilzomib)

Multiple Myeloma (MM) is a disease caused by a type of white blood cell (a plasma cell) that reproduces without
stopping, resulting in damage to organs. Most patients have myeloma in more than one location, so this disease is
named Multiple Myeloma. Plasma cells normally produce a variety of antibodies for a person’s immune system, but
MM’s cancerous cells consume space in the bone marrow cavity, which reduces the area for normal marrow cells.
MM cells cannot generate the antibodies required to protect a person from infection. Myeloma cells may also
infiltrate the cortex (hard outer layer) of bones, which may cause the bone to be prone to breakage. People may
have their MM diagnosed due to a broken bone that resulted from minimal activity. MM can produce such a large
amount of antibodies (or malformed antibodies) and they block a kidney’s structure and cause permanent damage.

Kyprolis is a selective proteasome inhibitor approved by the FDA in July 2012. Kyprolis is an injectable agent and
manufactured using Captisol. It is used as a treatment for MM patients who have received at least two prior
therapies (third-line therapy) that include bortezomib (Velcade) and an immunomodulatory agent, and have disease
progression on or within 60 days of completion of the last therapy. LGND’s tiered royalties are based on Kyprolis’
net sales and range from 1.5% - 3%. LGND also receives milestones and revenues for associated Captisol material
sales, and has received a $1 million milestone for Kyprolis sales exceeding $250M in 2013. In 4Q2013, Kyprolis’
worldwide sales were $73M ($71 million in the U.S. but decreased to $62 in 1Q2014). Kyprolis sales were originally
hindered by the medical community’s concern about its risk of cardiovascular adverse events, but this has been
appeased by adequate prophylactic measures.

On October 1st 2013, AMGN completed a tender offer to acquire Onyx Pharmaceuticals for about $10.4 billion ($125
per share). Kyprolis was regarded as the primary rationale for AMGN’s acquisition of Onyx. Additional data from
ongoing Phase III trials (ASPIRE, FOCUS, ENDEAVOR, and CLARION) for Kyprolis’ use earlier in the treatment of MM
patients are expected in 2014-2016.

The ASPIRE trial is investigating Kyprolis added to Celgene Corporation’s (NASDAQ.CELG) Revlimid (lenalidomide)
plus dexamethasone in patients with relapsed MM who received one to three prior therapies. An interim analysis
by an Independent Data Monitoring Committee is expected during 2014. ASPIRE is the confirmatory trial for full U.S.
approval as well as a registration-enabling study for relapsed MM in the U.S. and E.U.
          http://clinicaltrials.gov/ct2/show/NCT01080391?term=kyprolis+revlimid&rank=7
FOCUS trial is a Phase III for relapsed/refractory MM patients with final data possible in 2014. This trial may support
an E.U. filing for this indication.
          http://clinicaltrials.gov/ct2/show/NCT01302392?term=focus+kyprolis&rank=1
ENDEAVOR trial is a Phase III that compares Kyprolis to Velcade in patients with relapsed MM who received one to
three prior therapies. ENDEAVOR may be completed in 2015.
          http://clinicaltrials.gov/ct2/show/NCT01568866?term=kyprolis&rank=11




                       Ligand Pharmaceuticals Incorporated (LGND)  Page 8 of 21  July 22, 2014
          EMPIRE
 ASSET MANAGEMENT COMPANY

CLARION trial is a Phase III trial comparing Kyprolis to Velcade in newly diagnosed MM patients. CLARION’s results
are expected in 2016.
        http://clinicaltrials.gov/ct2/show/NCT01818752?term=clarion&rank=1

Kyprolis faces strong competition from two entrenched MM products, CELG’s Revlimid and Takeda Pharmaceutical
Company Limited’s (OTC.TKPYY) Velcade. CELG also markets Pomalyst (pomalidomide), another thalidomide
analogue. It was approved in 2013 for the treatment of MM patients who have received at least two prior therapies
including Revlimid and Velcade and have demonstrated disease progression on or within 60 days of completion of
the last therapy. Although Kyprolis has U.S. Orphan Drug designation with exclusivity through July 2019 and U.S.
patents that extend until at least 2025, Velcade comes off patent in the U.S. in 2017, and 2019 in the E.U. Kyprolis
future competition may also include AMGN’s pipeline product, oprozomib, that is in Phase II development.

                                                     Kyprolis Royalties

                                  1.5%         Sales up to and including $250M
                                  2.0%         Sales in range of $251M - $500M
                                  2.5%         Sales in range of $501M - $750M
                                  3.0%         Sales greater than $750M
                              Source: Ligand Pharmaceuticals, Inc.


DUAVEE (conjugated estrogens/bazedoxifene)

In October 2013, the FDA approved Duavee for treatment of moderate-to-severe vasomotor symptoms (hot flashes)
associated with menopause and prevention of postmenopausal osteoporosis. Duavee combines a low dose of
conjugated estrogen with a low dose of a selective estrogen receptor modulator (SERM) so is progesterone-free and
expected to protect the uterine lining from hyperplasia. Hyperplasia increases the risk for uterine cancer that may
result from estrogen-only treatment. In mid-2012, PFE received the E.U. Medicines Agency’s (EMA) acceptance for
review for its Marketing Authorization Application (MAA).

Duavee (previously named Aprela) was developed by Wyeth (NYSE.PFE) in a collaboration with LGND that began in
1999. Analysts’ predict peak annual sales of $200 million - $400+ million that would result in about $1-2 million in
annual royalties to LGND. Duavee’s label contains a Black Box warning that may affect PFE’s marketing efforts, and
fears about breast cancer risk have significantly reduced the market for menopausal drugs.
 http://labeling.pfizer.com/ShowLabeling.aspx?id=1174

Duavee competes against Brisdelle that is sold by Noven Therapeutics (unit of Hisamitsu Pharmaceutical). Brisdelle
was approved about 4 months prior to Duavee’s FDA approval and is the first non-hormonal hot flash treatment.
Brisdelle contains paroxetine, the same active ingredient that is in in Paxil, an antidepressant and antianxiety drug
with a boxed warning for risk of suicidal thoughts and behaviors. Duavee is also expected to compete with Eli Lilly
and Company’s (NYSE.LLY) Evista (raloxifene) that was recently launched as a generic by Teva Pharmaceuticals
Industries Limited (NYSE.TEVA). Evista is an estrogen agonist/antagonist indicated for treatment and prevention of
osteoporosis in postmenopausal women and reduction in risk of invasive breast cancer in postmenopausal women
with osteoporosis. Evista had annual U.S. sales of about $824 million (IMS data) in 2013.

                                                           Duavee Royalties




                       Ligand Pharmaceuticals Incorporated (LGND)  Page 9 of 21  July 22, 2014
          EMPIRE
 ASSET MANAGEMENT COMPANY

                               0.5%           Less than $400M annual sales
                               1.5%           Sales in range of $400M - $1.0B
                               2.5%           annually
                                              Sales greater than $1B annually
                             Source: Ligand Pharmaceuticals


ADDITIONAL COLLABORATIONS

LGND states that it has 56 different partners. We highlight the ones we consider to have the most current promise
of being additive to LGND’s revenue.

Pfizer (NYSE.PFE): PFE’s collaboration with LGND began in 1991 as a R&D collaboration for osteoporosis
therapeutics.

Viviant (bazedoxifene; Conbriza): Viviant is a synthetic drug designed to lessen the risk of osteoporotic fractures
while protecting breast and uterine tissue. In mid-2006, a New Drug Application (NDA) for Viviant was filed with the
FDA for prevention of postmenopausal osteoporosis, and another NDA was filed in July 2007 for treatment of
osteoporosis. The FDA has requested additional data. In early 2009, Conbriza was given a positive Committee for
Medicinal Products for Human Use (CHMP) opinion in the E.U. for treatment of postmenopausal osteoporosis in
women at increased risk of fracture. In July 2010, Viviant gained approval in Japan. Almirall SA (MC.ALM) co-
promotes Conbriza with PFE in Spain.

Avinza: Avinza is morphine sulfate extended-release capsules that is dosed once-per-day for treatment of moderate-
to-severe chronic pain in adults who require around-the-clock pain relief for an extended period of time. LGND
receives a 5% royalty on net Avinza sales. Generic Avinza is now available in the U.S.

                                                          Vivant Royalties
                               0.5%             Less than $400M annual sales
                               1.5%             Sales in range of $400M - $1.0B
                               2.5%             annually
                                                Sales greater than $1B annually
                             Source: Ligand Pharmaceuticals, Inc.
                                                          Avinza Royalties
                               5%               If sales are less than $200M annually
                                                Higher royalties paid if sales exceed
                                                $200M
                             Source: Ligand Pharmaceuticals, Inc.


Merck & Co (NYSE.MRK): LGND and MRK (Schering-Plough) began collaborating in 1994. The collaboration
initially focused on discovery of small molecule drugs for treatment of asthma and cancer, and later expanded into
other therapeutic areas.

Alzheimer's disease is characterized by plaques of the β-amyloid protein within the brain. β-amyloid forms when the
amyloid precursor protein (APP) is cleaved by two enzymes, β-secretase and γ-secretase, which releases the β-




                      Ligand Pharmaceuticals Incorporated (LGND)  Page 10 of 21  July 22, 2014
           EMPIRE
 ASSET MANAGEMENT COMPANY

amyloid fragment. A β-APP site-cleavage enzyme (BACE) inhibitor is expected to reduce β-amyloid generation in
Alzheimer's disease patients.

MK-8931 is an oral BACE inhibitor. LGND and MRK entered into the agreement to develop this drug in 2009, and
LGND will receive royalties on future sales. MRK started MK-8931’s Phase II/III (EPOCH) trial in late 2012.

The EPOCH trial is evaluating patients with mild-to-moderate Alzheimer’s and is expected to enroll up to 1,960
patients. The primary endpoints are the change from baseline in Alzheimer’s disease Assessment Scale Cognitive
Subscale (ADAS-Cog) score and change from baseline in the Alzheimer’s disease Cooperative Study – Activities of
Daily Living (ADCS-ADL) score after 78 weeks of treatment. In December 2013, the Data Monitoring Committee
completed the interim safety analysis and endorsed the study to continue without protocol changes. This study is
expected to complete by April 2017.

MRK started another Phase III (APECS) in January 2014 for patients with amnestic (loss of memory) mild cognitive
impairment (prodromal Alzheimer’s). APECS will enroll 1500 patients with its primary efficacy endpoint the change
in from baseline in the Clinical Dementia Rating Scale-Sum of Boxes (CDR-SB) score after 104 weeks. The study is
expected to complete in March 2018.

         EPOCH: http://clinicaltrials.gov/ct2/show/NCT01739348?term=EPOCH&rank=3
         APECS: http://clinicaltrials.gov/ct2/show/NCT01953601?term=APECS&rank=2

LNGD licensed Captisol to MRK for use in an IV formulation of posaconazole (Noxafil), an antifungal drug. MRK's IV
Noxafil program will compensate LGND through the purchase of Captisol material. IV Noxafil has an FDA approval
and an E.U. marketing application has been filed. IV Noxafil is intended for treatment of invasive fungal infections in
hospital settings because the oral formulation may not be adequately absorbed to provide the necessary drug level
for these patients.

Exelixis Inc. (NASDAQ.EXEL): LGND’s license with EXEL originated in 1999 when LGND invested in and licensed
certain technologies to X-Ceptor, a private company subsequently acquired by EXEL. EXEL has three partnered
programs based on the X-Ceptor technologies that include XL-652 (a LXR agonist), FXR-450 (Farnesoid X receptor
modulator in early development for hyperlipidemia) and Xl-550 (mineralocorticoid receptor modulator in early
development with Daiichi-Sankyo (OTC.DSNKY) for treatment of metabolic disorders and cardiovascular diseases.
LGND will receive royalties on net sales.

Chiva Pharmaceuticals, Inc.: In early 2011, LGND began a strategic relationship with Chiva to develop LNGD assets
and technology in China. Chiva has licenses for two of LGND’s clinical-stage HepDirect programs. HepDirect is a pro-
drug technology that targets delivery of certain drugs to the liver by utilizing chemical modification that inactivates
a drug until it is cleaved by a liver-specific enzyme. The two licensed drugs are pradefovir for hepatitis B (HepB) and
MB01733 for treatment of hepatocellular carcinoma. Pradefovir is a pro-drug of Hepsera, an FDA approved drug
that allows a higher drug concentration in the liver and lower kidney drug concentrations to reduce dose-limiting
toxicities. A U.S. Phase II in HepB patients has been completed. MB07133 is a pro-drug of an intermediate form of
an approved cancer drug and is designed to transport a high concentration of the drug’s active form. A U.S. Phase
I/II in hepatocellular carcinoma is complete.




                       Ligand Pharmaceuticals Incorporated (LGND)  Page 11 of 21  July 22, 2014
           EMPIRE
 ASSET MANAGEMENT COMPANY

Baxter International Inc. (NYSE.BAX): In 2006, Captisol was licensed to Prism Pharmaceuticals (BAX) for
amiodarone (Nexterone), an approved antiarrhythmic drug for treatment of a fast irregular heartbeat (ventricular
tachyarrhythmia). LGND receives milestones, royalties and material sales from this partnership.

SAGE Therapeutics: In 2011, LGND and Sage entered into an agreement that provides LGND with revenue from
Captisol material sales for clinical and commercial activities, upfront and research support payments, potential
milestones and royalties.

H. Lundbeck A/S (OTC.HLUYY): In 2004, Ovation Pharmaceuticals (Lundbeck) and Cydex (LGND) began
development of CE carbamazepine-IV (Carbella) for acute seizure disorder in hospital or emergency sites. This
product has completed Phase III and is in registration with an action letter before YE2014. The filing triggered a
milestone payment of $200,000 to LGND.

Retrophin Inc. (NASDAQ.RTRX): In early 2012, LGND licensed RE-021’s (Sparsentan; DARA) worldwide rights to
RTRX. RE-021 is a dual acting receptor antagonist of angiotension and endothelin receptors and may help reduce
proteinuria in indications with no approved therapies. LGND may receive more than $75 million in milestones and
9% in royalties. RTRX has initiated a Phase II study for treatment of focal segmental glomerulosclerosis (FSGS; rare
disease that attacks a kidney's filtering system).
http://clinicaltrials.gov/show/NCT01613118

Spectrum Pharmaceuticals (NASDAQ.SPPI): LGND licensed CE-Melphalan’s worldwide rights to SPPI. Melphalan
is a generic drug utilized in the MM transplant setting, CE-Melphalan has an FDA Orphan designation by the FDA that
avoids the use of propylene glycol that is believed to cause renal and cardiac side effects. CE-Melphalan is in a Phase
II/III pivotal trial. LGND’s CE-Melphalan royalty will range 15-25%. SPPI expects to file for U.S. approval in 3Q2014.
Due to availability of generic melphalan, we view this product’s ability to produce notable royalties as speculative.

MEI Pharma, Inc. (NASDAQ.MEIP): LGND’s license and supply agreement with MEIP started in September 2012.
MEIP’s lead isoflavone-based drug compounds, ME-143 and ME-344, are in development for treatment of solid
tumors. A Phase Ib trial in small cell lung cancer and ovarian cancer patients was started in May 2014.

Sanofi (NYSE.SNY): SNY has a license agreement for Captisol technology. SNY began development of SAR125844
for the treatment of solid tumors in 2010. This product is still in early clinical development studies.

Melinta Therapeutics: Melinta Therapeutics (Rib-X Pharmaceuticals) and LGND entered a development and
commercialization agreement in 2008. Delafloxacin is a fluoroquinolone antibiotic against quinolone-resistant Gram-
positive and Gram-negative bacteria. Melinta announced in May 2013 that it initiated the first of two Phase III trials
for acute bacterial skin and skin structure infections (ABSSSI) that include MRSA (Methicillin-resistant Staphylococcus
aureus) infections. Phase III data is expected in 2H2014.

AstraZeneca PLC (NYSE.AZN): In May 2014, LGND signed a licensing and research deal with AZN’s subsidiary,
Omthera Pharmaceuticals, to develop LGND’s LTP technology platform for the treatment of dyslipidemia. The
research collaboration will utilize the LTP Technology to improve the lipid-lowering activity of certain omega-3 fatty
acids. LGND could receive payments up to $44.5 million in milestones and tiered royalties from mid-to-high single
digits of net sales. Omthera is responsible for research and clinical development costs and commercialization of
products from this collaboration.


                       Ligand Pharmaceuticals Incorporated (LGND)  Page 12 of 21  July 22, 2014
          EMPIRE
 ASSET MANAGEMENT COMPANY

TG Therapeutics (NASDAQ.TGTX): TGTX will develop and commercialize LGND’s Interleukin-1 Receptor
Associated Kinase-4 (IRAK-4) inhibitors for treatment of cancer and autoimmune diseases. IRAK-4 has an important
function in the innate immune system, as a signaling factor downstream of toll-like receptors (TLRs) and interleukin-
1 receptor (IL-1), so it may be beneficial in autoimmune and inflammatory disease and oncology. This program is in
pre-clinical development. LGND received 125,000 unregistered shares of TGTX’s stock (valued at ~$1 million) and
could receive $207 million in milestones and tiered royalties of 6%−9.5% on net sales.

Viking Therapeutics, Inc.: In late June 2014, LGND licensed the rights to five of its programs to Viking. The programs
include a FBPase (enzyme involved in glucose generation) inhibitor program for type 2 diabetes, a Selective
Androgen Receptor Modulator (SARM) program for muscle wasting, a Thyroid Hormone Receptor-ß (TRß) Agonist
program for dyslipidemia, an Erythropoietin Receptor (EPOR) Agonist program for anemia and an Enterocyte-
Directed Diacylglycerol Acyltransferase-1 (DGAT-1) Inhibitor program for dyslipidemia. The FBPase Inhibitor program
was involved in an option granted to Viking in 2012. As part of this transaction, LGND will provide a $2.5 million
convertible loan facility to Viking to pay operating and financing expenses.


ADDITIONAL PROGRAMS

In April 2013, LGND acquired 15 programs for $3.5 million (plus an additional $1 million) from Selexis SA. Five of the
programs are with Merrimack Pharmaceuticals Inc. (NASDAQ.MACK) and Baxter International Inc. (NYSE.BAX), other
programs are with Aveo Pharmaceuticals, Inc. (NASDAQ. AVEO), CSL Ltd, and Glenmark Pharmaceuticals Ltd and
biosimilar programs with Coherus Biosciences and BIOCAD Biopharmaceutical Company. MM-121 (SAR256212) is a
fully human monoclonal antibody designed to block ErbB3 (HER3) that appears to be the most developed of the
Selexis programs. http://www.selexis.com/#!sells-rights-to-royalty-paymen/ctvn

LGND has an oral granulocyte colony stimulating factor (GCSF), LGD-7455, in development. G-CSF stimulates the
production of white blood cells. LGD-7455 seems to activate the receptor in a different method than natural G-CSF.
This compound has demonstrated an ability to cause increases in peripheral blood neutrophils (type of white blood
cell).

LGND has a non-steroidal selective androgen receptor modulator (SARM), LGD-4033, that is expected to provide the
benefits of testosterone but with improved safety, tolerability and patient acceptance. The safety of testosterone
therapy has received increased visibility, and LGND believes this SARM may prove to be an improved, next-
generation product. This product may compete with GTx, Inc.’s Enobosarm (Osterine; Gtx-024) that is in Phase III.

LGND’s LGD-6972 (MB11262) is an oral glucagon receptor (GCGR) antagonist for treatment of type 2 diabetes. GCGR
antagonists decrease glucose production in the liver. The company’s diabetes program also has a liver specific
glucokinase activator (GKS) in preclinical testing and an enterocyte-directed DGAT-1 (essential for fat tissue
formation) inhibitor in preclinical testing. LGD-6972’s interim Phase I data was presented at the 2014 American
Diabetes Association (ADA) annual meeting held in from June. LGND expects to conduct a multiple ascending dose
study and then attempt to partner this product. LGD-6972 is expected to compete with Eli Lilly’s (NYSE.LLY)
developmental drug (LY2409021) in Phase II. LGD-6972 should obtain a marketing approval after LY2409021 so the
value of this program is difficult to evaluate. It is interesting that LGND’s management has stated that LGD-6972 is




                       Ligand Pharmaceuticals Incorporated (LGND)  Page 13 of 21  July 22, 2014
           EMPIRE
 ASSET MANAGEMENT COMPANY

one of its “most promising un-partnered assets in a very large therapeutic area with significant unmet medical
needs.”(LGND corporate press release, June 16, 2014)


MANUFACTURING

LGND does not have manufacturing facilities and relies on third parties (including its partners) to produce products
or compounds. It outsources Captisol production to Hovione FarmaCiencia SA, located in Loures, Portugal. Hovione
is LGND’s exclusive Captisol supplier and is restricted from supplying Captisol to third parties. LGND has minimum
purchase commitments. In 2012, the Hovione site in Cork, Ireland was qualified to perform certain manufacturing
steps to provide back-up and increased capacity to the Loures site. The initial term of the companies’ agreement
expires in December 2019 and will automatically renew for successive two year renewal terms unless either party
gives written notice of its intention to terminate the agreement no less than two years prior to the expiration of the
initial term or renewal term.


INTELLECTUAL PROPERTY

Captisol’s patents and pending patent applications are owned by LGND. Other patents and pending patent
applications that cover methods of manufacturing are owned by LGND or by PFE. LGND believes that its patents that
cover Captisol (if issued, with the latest expiration date) will not expire until 2033. LGND also owns several patents
and pending patent applications that cover drug products that contain Captisol.

The initially filed patents relating to Captisol expired starting in 2010 in the U.S. and will expire by 2016 in most
countries outside the U.S. If LGND’s other intellectual property rights are not sufficient to prevent a generic form of
Captisol from coming to market, its Captisol-related revenue could be significantly reduced. Patents that cover
Promacta are owned by GSK. The latest patent expiration date is not expected until 2027. Patents that protect
Kyprolis comprise those owned by AMGN and those owned by LGND. The latest patent expiration date is not
expected to expire until 2027. Patents and applications owned by LGND relating to the Captisol component of
Kyprolis are not expected to expire until 2033.



MANAGEMENT

John Higgins, President and CEO

John Higgins is President, Chief Executive Officer and a member of the Board of Directors of LGND. Prior to joining
LGND, Mr. Higgins served as Chief Financial Officer and Executive Vice President, Finance and Administration and
Corporate Development, of Connetics Corporation, a specialty pharmaceutical company acquired by Stiefel
Laboratories (GSK) in 2006. Before joining Connetics, he was a member of the executive management team at
BioCryst Pharmaceuticals. Currently, he is a Director on the Boards of Techne Corporation, CoMentis and BioCryst
and serves as Chairperson of the Techne Audit Committee. Prior to BioCryst, Mr. Higgins was a member of the
healthcare banking team of Dillon, Read & Co. Inc., an investment banking firm. He graduated Magna Cum Laude
from Colgate University with an AB in economics.



                       Ligand Pharmaceuticals Incorporated (LGND)  Page 14 of 21  July 22, 2014
           EMPIRE
 ASSET MANAGEMENT COMPANY

Matthew W. Foehr, Executive Vice President and Chief Operating Officer

Matthew W. Foehr has more than 18 years of experience managing global research and development programs.
Prior to joining LGND in 2011, he was Vice President and Head of Consumer Dermatology R&D, as well as Acting
Chief Scientific Officer of Dermatology, in the Stiefel division of GSK. Following GSK's $3.6 billion acquisition of Stiefel
in 2009, Mr. Foehr led the R&D integration of Stiefel into GSK. At Stiefel Laboratories, Inc., Mr. Foehr served as Senior
Vice President of Global R&D Operations, Senior Vice President of Product Development & Support, and Vice
President of Global Supply Chain Technical Services. Prior to Stiefel, Mr. Foehr held various executive roles at
Connetics Corporation including Senior Vice President of Technical Operations and Vice President of Manufacturing.
Mr. Foehr is the author of multiple scientific publications and is named on numerous U.S. patents. He received his
Bachelor of Science degree in Biology from Santa Clara University.

Nishan de Silva, MD, Vice President of Finance & Strategy and Chief Financial Officer

Nishan de Silva, M.D. has more than thirteen years of healthcare experience across healthcare investing and
management consulting. Prior to joining LGND, Dr. de Silva served as a Principal of private equity firm Warburg
Pincus LLC, where he was responsible for sourcing late-stage biopharmaceutical investments. Over the previous
eight years, he evaluated hundreds of biopharmaceutical company investment opportunities, negotiated and
structured major equity positions for several companies and served on the Board of Directors for several public and
private biopharmaceutical companies. Prior to joining Warburg Pincus, Dr. de Silva worked in healthcare venture
capital at Sprout Group and as a management consultant at McKinsey & Company, where he focused on growth
strategy projects for senior management at leading global pharmaceutical and healthcare services companies. Dr.
de Silva holds an M.D. from The University of Pennsylvania School of Medicine, an M.B.A. in Healthcare Management
from The Wharton School, and an A.B. in Biology from Harvard College.



INVESTMENT RISKS

LGND may acquire attractive assets or platform technologies that we do not expect, and these may be capable of
generating revenues that we have not anticipated. LGND may also form additional strategic alliances that could
positively affect its stock price and/or operating results

If LGND’s current products have more commercial success than we anticipate, the company may have a significant
increase in revenues that we do not expect. If physicians prescribe LGND’s products “off label” in a manner that we
do expect, its products may generate greater revenues than we anticipate.

The majority of LGND’s projected revenues are connected to Captisol. If the Captisol technology proves more
efficacious than we anticipate in its commercial and developmental programs, product revenues could be
significantly greater than we anticipate.

Marketed and developmental products considered competitors to LGND’s products may prove to not be as effective
or safe, which could add to LGND’s market potential and the sales revenues upon which we derived our price target.

If LGND experiences reduced corporate expenses, it may add to the company’s profitability in a manner that we do
not anticipate.



                        Ligand Pharmaceuticals Incorporated (LGND)  Page 15 of 21  July 22, 2014
          EMPIRE
 ASSET MANAGEMENT COMPANY


LGND’s pipeline of programs may produce positive future clinical data that are unexpected or greater than we
anticipate. LGND’s pipeline of assets may be more successful in gaining or maintaining market share versus
existing drugs or drugs in various stages of development than we anticipate.




PUBLIC COMPANIES MENTIONED IN THIS REPORT

AbbVie (NASDAQ.ABBV)
Actavis plc (NYSE.ACT)
Acusphere Inc. (NASDAQ.ACUS)
Alkermes plc (NASDAQ.ALKS)
Almirall SA (MC.ALM)
Amgen Inc. (NASDAQ.AMGN)
AstraZeneca PLC (NYSE.AZN)
Aveo Pharmaceuticals Inc. (NASDAQ.AVEO)
Baxter International Inc. (NYSE.BAX)
BioCryst Pharmaceuticals (NASDAQ.BCRX)
Celgene Corporation (NASDAQ.CELG)
Daiichi-Sankyo (OTC.DSNKY)
Depomed Inc. (NASDAQ.DEPO)
Eli Lilly and Company (NYSE.LLY)
Enzon Pharmaceuticals, Inc. (NASDAQ.ENZN)
Exelixis Inc. (NASDAQ.EXEL)
Gilead Sciences Inc. (NASDAQ.GILD)
GlaxoSmithKline plc (NYSE.GSK)
H. Lundbeck A/S (OTC.HLUYY)
Hospira Inc. (NYSE.HSP)
Ipsen S.A. (OTC.IPSEY)
Johnson and Johnson (NYSE.JNJ)
King Pharmaceuticals, Inc. (NYSE.PFE)
MEI Pharma Inc. (NASDAQ.MEIP)
Merck & Co. (NYSE.MRK)
Merrimack Pharmaceuticals Inc. (NASDAQ.MACK)
Novartis AG (NYSE.NVS)
Pfizer Inc. (NYSE.PFE)
Retrophin Inc. (NASDAQ.RTRX)
Rigel Pharmaceuticals, Inc. (NASDAQ.RIGL)
Roche Holding AG (OTCQX.RHHBY)
Sanofi (NYSE.SNY)
SkyePharma plc (OTC.SHYEY)
Spectrum Pharmaceuticals Inc. (NASDAQ.SPPI)
Surmodics Inc. (NASDAQ.SRDX)



                      Ligand Pharmaceuticals Incorporated (LGND)  Page 16 of 21  July 22, 2014
             EMPIRE
 ASSET MANAGEMENT COMPANY

Takeda Pharmaceutical Company Ltd (OTC.TKPYY)
Techne Corporation (NASDAQ.TECH)
Teva Pharmaceuticals Industries Limited (NYSE.TEVA)
TG Therapeutics Inc (NASDAQ.TGTX)
Watson Pharmaceuticals (NYSE.ACT)
Wyeth (NYSE.PFE)


ADDENDUM

                                    AASLD HCV Treatment Recommendations
                             for treatment-naive patients who are eligible to receive
                                                   interferon
                                   Recommended                                       Alternative
                                                                       Sovaldi for 12 weeks + ribavirin
                         Sovaldi + ribavirin + pegylated
   Genotype 1                                                           + pegylated interferon for 24
                            interferon for 12 weeks
                                                                                    weeks*
   Genotype 2           Sovaldi + ribavirin for 12 weeks                                 none
                                                                        Sovaldi + ribavirin + pegylated
   Genotype 3           Sovaldi + ribavirin for 24 weeks
                                                                           interferon for 12 weeks
                                                                       Olysio for 12 weeks + ribavirin +
                         Sovaldi + ribavirin + pegylated
   Genotype 4                                                           pegylated interferon for 24–28
                            interferon for 12 weeks
                                                                                    weeks
  Genotype 5 or          Sovaldi + ribavirin + pegylated                ribavirin + pegylated interferon
       6                    interferon for 12 weeks                               for 48 weeks
                                   AASLD HCV Treatment Recommendations
                          for treatment-naive patients who are NOT eligible to receive
                                                   interferon
                                   Recommended                                       Alternative
                         Sovaldi + Olysio + ribavirin for                   Sovaldi + ribavirin for 24
   Genotype 1
                                  12 weeks**                                       weeks***
   Genotype 2           Sovaldi + ribavirin for 12 weeks                                 none
   Genotype 3           Sovaldi + ribavirin for 24 weeks                                 none
   Genotype 4           Sovaldi + ribavirin for 24 weeks                                 none
  Genotype 5 or
                                           none                                          none
       6
Source: American Association for the Study of Liver Diseases (AASLD)

* For people with either HCV genotype 1b or HCV genotype 1a and in whom the Q80K polymorphism is not detected before treatment
** Physicians must prescribe this regimen “off label” because the combination of Solvaldi, Olysio and ribavirin has not been approved by the U.S.
Food and Drug Administration (FDA). Research of this drug regimen among those with genotype 1 has been promising
*** Preliminary data suggest this regimen may be less effective than the recommended regimen, particularly among those with cirrhosis




                            Ligand Pharmaceuticals Incorporated (LGND)  Page 17 of 21  July 22, 2014
                 EMPIRE
 ASSET MANAGEMENT COMPANY




Ligand Pharmaceuticals Inc.
Profit & Loss Statement                                                                  Year Ending December 31, 2014
($ in millions, except per share data)               2011         2012     2013          Q1          Q2E          Q3E          Q4E     2014E     2015E     2016E     2017E     2018E     2019E     2020E

Revenues:
    Royalties                                        $    9.2    $ 14.1    $ 23.6    $    7.9    $    5.9     $    7.6     $    9.7    $ 30.9    $ 28.9    $ 30.3    $ 31.8    $ 33.4    $ 35.1    $ 36.9
    Material Sales                                       12.1       9.4      19.1         5.7         2.8          6.2          7.0      21.6      22.6      23.7      24.9      26.1      27.3      28.7
    Collaborative R&D and other revenues                  8.7       7.9       6.3         2.4         2.0          3.5          4.0      11.9      13.8      14.4      15.2      15.9      16.7      17.5
Total Revenues                                           30.0      31.4      49.0        16.0        10.6         17.2         20.6      64.4      65.2      68.5      71.9      75.4      79.2      83.1
Operating expenses:
    Cost of sales                                         4.9       3.6       5.7         2.5          1.1          2.2         2.0       7.8       8.2       8.6       9.1       9.5      10.0      10.4
    Research and development                             10.3      10.8       9.3         3.1          2.8          3.0         3.1      11.9      11.4      11.9      13.7      14.6      16.4      17.6
    General and administrative                           14.6      15.8      18.0         5.1          3.8          4.3         4.7      17.8      18.3      19.0      19.7      21.9      22.8      23.6
    Lease exit and termination costs                      0.6       1.0       0.6         0.2          0.2          0.2         0.2       0.8       -         -         -         -         -         -
    Write-off of in-process R&D                           2.3       -         0.5         -            -            -           -         -         -         -         -         -         -         -
       Total operating expenses                          32.6      31.2      34.0        10.9          7.9          9.7        10.0      38.3      37.9      39.5      42.4      45.9      49.1      51.6
    Accretion of deferred gain on sale of leasebac        1.7       -         -           -            -            -           -         -         -         -         -         -         -         -
Loss from operations                                     (0.9)      0.2      14.9         5.1          2.7          7.5        10.6      26.0      27.3      28.9      29.5      29.5      30.1      31.4
    Interest and other income (expense), net             (2.7)     (4.1)     (5.7)       (3.0)        (1.0)        (1.0)       (1.0)     (6.0)     (4.0)     (4.0)     (4.0)     (4.0)     (4.0)     (4.0)
Loss from continuing operations before incom             (3.6)     (3.9)      9.2         2.2          1.7          6.5         9.6      20.1      23.3      24.9      25.5      25.5      26.1      27.4
    Income tax (expense) benefit                         13.3       1.2      (0.4)       (0.1)        (0.0)        (0.1)       (0.2)     (0.4)     (0.5)     (0.5)     (0.5)     (0.5)     (0.5)     (0.5)
Income (loss) from continuing operations                  9.7      (2.7)      8.8         2.1          1.7          6.4         9.5      19.7      22.8      24.4      24.9      25.0      25.6      26.9
       Income from discontinued operations                0.0       2.1       2.6         -            -            -           -         -         -         -         -         -         -         -
Net income (loss)                                         9.7      (0.5)     11.4         2.1          1.7          6.4         9.5      19.7      22.8      24.4      24.9      25.0      25.6      26.9
Diluted per share amounts:
    Income (loss) from continuing operations         $ 0.49      $ (0.13) $ 0.43     $ 0.10      $ 0.08       $ 0.30       $ 0.43      $ 0.92    $ 1.06    $ 1.12    $ 1.13    $ 1.12    $ 1.13    $ 1.17
    Income from discontinued operations              $ 0.00      $ 0.11 $ 0.12       $ -         $ -          $ -          $ -         $ -       $ -       $ -       $ -       $ -       $ -       $ -
Earnings per share - diluted                         $ 0.49      $ (0.03) $ 0.55     $ 0.10      $ 0.08       $ 0.30       $ 0.43      $ 0.92    $ 1.06    $ 1.12    $ 1.13    $ 1.12    $ 1.13    $ 1.17
WA shares outstanding - diluted                      19,713      19,853 20,745       21,208      21,450       21,600       21,850      21,463    21,600    21,750    22,100    22,400    22,700    23,000
Source: Company Reports and Empire Asset Management Co. Estimates




                                                           Ligand Pharmaceuticals Incorporated (LGND)  Page 18 of 21  July 22, 2014
          EMPIRE
 ASSET MANAGEMENT COMPANY




Balance Sheet (In millions)
                                                 YE 2011 YE 2012                    Q1 13           Q2 13          Q3 13       YE 2013          Q1 14
Current assets:
   Cash and cash equivalents                     $   7.0  $ 12.4                   $     5.0    $       5.9    $      3.3      $  11.6      $     13.0
   Short-term investments                           10.0     -                           -              -             -            4.3            12.3
   Accounts receivable, net                          6.1     4.6                         4.6            0.7           5.5          2.2             4.7
   Inventory                                         1.3     1.7                         2.8            2.3           1.8          1.4             2.0
   Other current assets                              1.6     0.8                         1.0            1.2           1.5          1.0             0.8
   Current portion of co-promote termination pay     6.2     4.3                         4.3            4.5           4.5          4.3             0.7
     Total current assets                           32.2    23.8                        17.7           14.6          16.6         24.9            33.4
Restricted cash and investments                      1.3     2.8                         3.9            4.2           5.0          1.3             1.3
Property and equipment, net                          0.5     0.8                         0.8            0.8           0.8          0.9             0.7
Goodwill & Intangible assets, net                   72.3    68.2                        67.6           71.1          70.5         69.9            69.3
Long-term portion of co-promote termination pay     15.3     8.2                         7.9            8.6           8.4          7.4             0.4
Other assets                                         0.7     0.5                         0.5            0.4           0.3          0.3             0.3
   Total assets                                  $ 122.4   ####                    $    98.4    $      99.6    $    101.7      $ 104.7      $    105.5

Current liabilities:
   Accounts payable                                          11.1          5.9           5.5            4.8              4.3         4.0           3.7
   Accrued liabilities and other                             22.6         14.8          14.3           14.2             15.8        15.9          11.6
   Note payable                                              10.0         14.8          13.2           13.6             12.4         9.1           5.8
     Total current liabilities                               43.6         35.4          33.0           32.6             32.5        28.9          21.0
Long-term portion of note payable                            20.3         13.4           5.5            2.0              -           -             -
Long-term portion of co-promote termination lia              15.3          8.2           7.9            8.6              8.4         7.4           0.4
Long-term portion of liability for contingent valu           11.4         10.5          12.4            9.2              8.6       11.795         12.7
Other long-term liabilities                                  14.7         10.1           9.0            8.0              7.5         6.9           6.3
   Total liabilities                                        105.4         77.8          67.8           60.3             56.9        55.1          40.5
Common stock subject to conditional redemption                8.3
     Total stockholders equity                                8.6        26.5           30.6           39.3          44.8           49.6          65.0
   Total liabilities and stockholders equity                122.4       104.3           98.4           99.6         101.7          104.7         105.5
Source: Company Reports and Empire Asset Management Co. Estimates




                                           Ligand Pharmaceuticals Incorporated (LGND)  Page 19 of 21  July 22, 2014
            EMPIRE
 ASSET MANAGEMENT COMPANY

Disclosures
Regulation Analyst Certification ("Reg AC"): The research analyst primarily responsible for the content of this
report certifies the following under Reg AC: I hereby certify that all views expressed in this report accurately reflect
my personal views about the subject company or companies and its or their securities. I also certify that no part of
my compensation was, is or will be, directly or indirectly, related to the specific recommendations or views
expressed in this report. The Analyst responsible for preparing this report does not maintain a position in Ligand
Pharmaceuticals Incorporated stock.

Within the last twelve months, Empire Asset Management Co. has NOT received compensation for investment
banking services from Ligand Pharmaceuticals Incorporated.
Empire Asset Management Co. does not make a market in shares of Ligand Pharmaceuticals Incorporated.
Shares of Ligand Pharmaceuticals Incorporated may be subject to the Securities and Exchange Commission's Penny
Stock Rules, which may set forth sales practice requirements for certain low-priced securities.
Within the last twelve months, Empire Asset Management Co. has NOT managed or co-managed a public offering
for Ligand Pharmaceuticals Incorporated.


Price Chart




Source: Yahoo Finance


Each box on the Rating and Price Target History chart above represents a date on which an Empire Asset
Management Co. analyst made a change to a rating or price target, except for the first box, which may only represent
the first note written during the past three years.




                        Ligand Pharmaceuticals Incorporated (LGND)  Page 20 of 21  July 22, 2014
            EMPIRE
 ASSET MANAGEMENT COMPANY



Distribution of Ratings/IB Services shows the number of companies in each rating category from which Empire Asset
Management Co. or an affiliate received compensation for investment banking services in the past 12 months.



Distribution of IB Services Firm wide
                                                   Research                                          IB Services
 Rating                                           Percent                                            Percent
 Buy [B]                                          27.0                                               0
 Hold [H]                                         0                                                  0
 Sell [S]                                         64.0                                               0
 Under Review [UR]                                9                                                  0

Our rating system attempts to incorporate industry, company and/or overall market risk and volatility. Consequently,
at any given point in time, our investment rating on a stock and its implied price movement may not correspond to
the stated 12-month price target.
Ratings System Definitions - Empire Asset Management Co. employs a rating system based on the following:
Buy [B]: A rating, which at the time it is instituted and/or reiterated, that indicates an expected rise in stock price of
at least 10% over the next 12 months.
Hold [H]: A rating, which at the time it is instituted and/or reiterated, that indicates an expected total return between
negative 10% and 10% over the next 12 months.
Sell [S]: A rating, which at the time it is instituted and/or reiterated, that indicates an expected decline in stock price
of more than negative 10% over the next 12 months.
Under Review [UR]: A rating, which at the time it is instituted and/or reiterated, that indicates the temporary
removal of the prior rating, price target and estimates for the security. Prior rating, price target and estimates should
no longer be relied upon for UR-rated securities.
Not Rated [NR]: Empire Asset Management Co. does not publish research or have an opinion about this security.


As is the case with all Empire Asset Management Co., employees, the analyst(s) responsible for the coverage of the
financial instruments discussed in this report receive compensation based in part on the overall performance of the
firm, including investment banking income. We seek to update our research as appropriate, but various regulations
may prevent us from doing so. Aside from certain industry reports published on a periodic basis, the large majority
of reports are published at irregular interviews as appropriate in the analyst’s judgment


The material information and facts discussed in this report other than the information regarding Empire Asset
Management Co. and its affiliates, are from sources believed to be reliable, but are in no way guaranteed to be
complete or accurate. This report should not be used as a complete analysis of the company, industry or security
discussed in the report. Additional information is available upon request. This is not, however, an offer or solicitation
of the securities discussed. Any opinions or estimates in this report are subject to change without notice. An
investment in the stock may involve risks and uncertainties that could cause actual results to differ materially from
the forward-looking statements. Additionally, an investment in the stock may involve a high degree of risk and may
not be suitable for all investors. No part of this report may be reproduced in any form without the express written
permission of Empire Asset Management Co. Copyright 2014. Member: FINRA/SIPC.




                        Ligand Pharmaceuticals Incorporated (LGND)  Page 21 of 21  July 22, 2014
